DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Matthew Poulsen, on 8/31/22.
The application has been amended as follows: 
Paragraph 0013 of the specification; An additional sentence has been added at the end of paragraph 0013. “Such a configuration is particular useful in cleaning vertical contact surfaces and/or horizontal contact surfaces of edge handling equipment.” Now reads “Such a configuration is particular useful in cleaning vertical contact surfaces and/or horizontal contact surfaces of edge handling equipment. Additionally, the cleaning ring includes a notched external edge including a horizontal surface and a vertical surface, wherein the horizontal surface extends outward from the vertical surface.”
Claims 9, 10, 16, 25, 26 and 32 are canceled. 
Claim 17, “An apparatus” now reads “A system [[An apparatus]]”
Claims 18-21, 24 and 28-31, “The apparatus” now reads “The [[apparatus]] system”
Claim 17, line 2, “front end opening unified pod device” now reads “front [[end]] opening unified pod device”
Claim 17, last two lines, “the front end opening unified pod device” now reads “the front [[end]] opening unified pod device”
Claim 28, “wherein the substrate and cleaning ring are sized for compatibility with at least one of a front opening unified pod (FOUP) or wafer cassette” now reads “wherein the substrate and cleaning ring are sized for compatibility with at least one of the [[a]] front opening unified pod [[(FOUP)]] device or a wafer cassette”
Allowable Subject Matter
2. Claims 1-5, 8, 12-15, 17-21, 24 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, Broz et al. (US PGPUB 20100258144), hereinafter Broz, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features of the notched external edge of the substrate and the notched internal edge and notched external edge of the cleaning ring, wherein the notched external edge of the cleaning ring includes a horizontal surface extending outward from a vertical surface, as particularly claimed in combination with all other elements of the respective claim. 
Claims 2-5, 8, 12-15, 18-21, 24 and 28-31 are allowed for depending from one of claims 1 or 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           
/LAURA C GUIDOTTI/             Primary Examiner, Art Unit 3723